                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 COLUMBIA DIVISION

KAREN MCNEIL, et al.,                            )
                                                 )
      Plaintiffs,                                )
                                                 )
v.                                               )          NO. 1:18-cv-00033
                                                 )
COMMUNITY PROBATION                              )          JUDGE CAMPBELL
SERVICES, LLC, et al.,                           )          MAGISTRATE JUDGE FRENSLEY
                                                 )
      Defendants.                                )

                                            ORDER

         Pending before the Court are Plaintiffs’ Motion Pursuant to Rule 56(d) to Deny, or Defer

 Considering, CPS Defendants’ Premature Motion for Summary Judgment (Doc. No. 260), an

 Affidavit of counsel in support (Doc. No. 261), a Response in Opposition (Doc. No. 278), filed

 by the CPS defendants, and Plaintiffs’ Reply (Doc. No. 281). Through the Motion and Affidavit,

 Plaintiffs request the Court deny the Motion for Summary Judgment (Doc. No. 245) filed by the

 CPS Defendants, or defer ruling on it, because Plaintiffs need additional discovery in order to

 respond to the Motion. Plaintiffs also suggest the Court may initially determine whether it can

 deny Defendants’ Motion on legal grounds without the need to resolve factual questions.

         When Plaintiffs’ Motion (Doc. No. 26) was filed, the discovery deadline was over three

 months away. Since that time, the Magistrate Judge has entered Orders (Doc. Nos. 279, 280)

 granting an extension of the deadline.

         Defendants argue additional discovery is unnecessary to decide their summary judgment

 motion. In that regard, the Court notes that Defendants have propounded 27 statements of

 material facts that they contend are undisputed in connection with their summary judgment

 motion. (Doc. No. 250).




     Case 1:18-cv-00033 Document 283 Filed 06/14/19 Page 1 of 2 PageID #: 7915
       Federal Rule of Civil Procedure 56(d) provides that if, in response to a motion for

summary judgment, the “nonmovant shows by affidavit or declaration that, for specified reasons,

it cannot present facts essential to justify its opposition, the court may: (1) defer considering the

motion or deny it; (2) allow time to obtain affidavits or declarations or to take discovery; or (3)

issue any other appropriate order.”

       In the interests of judicial efficiency, the Court concludes that Plaintiffs’ Motion (Doc.

No. 260) should be GRANTED. It is a waste of judicial resources for the Court to consider

Defendants’ summary judgment motion before potentially relevant discovery is completed, or to

make a preliminary determination as to whether the arguments raised in the motion require the

Court to consider the arguably incomplete factual allegations propounded by the parties.

Accordingly, Defendants’ Motion for Summary Judgment (Doc. No. 245) is DENIED, without

prejudice to refiling at the close of relevant discovery.

       For these same reasons, Plaintiffs’ Motion for Leave to File Surreply in Opposition to

CPS Defendants’ Motion for Summary Judgment (Doc. No. 282) is DENIED, without prejudice

to refiling at an appropriate time.

       It is so ORDERED.

                                                       ____________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE




                                                      2

   Case 1:18-cv-00033 Document 283 Filed 06/14/19 Page 2 of 2 PageID #: 7916
